                                                   Hearing Date and Time: July 19, 2021, at 10:00 a.m.
                                                   Objection Deadline: July 12, 2021

Avery Samet
Jeffrey Chubak
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Attorneys for Salvatore LaMonica, as
Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                         Chapter 7

 ROCKYOU, INC.,                                 Case No. 19-10453 (SCC)

                       Debtor.                              NOTICE OF HEARING

          PLEASE TAKE NOTICE, that a hearing on the annexed Motion to Approve Settlement

Agreement with McGuireWoods LLP, pursuant to Rule 9019(a) will be held before the

Honorable Shelley C. Chapman, on July 19, 2021, at 10:00 a.m., or as soon thereafter as counsel

may be heard. Pursuant to General Order M-543, Court Operations under the Exigent

Circumstances Created by Covid-19, the hearing will be conducted telephonically through Court

Solutions.

          PLEASE TAKE FURTHER NOTICE, that pursuant to Local Rule 9006-1(b), answering

papers must be served by July 12, 2021.


Dated: New York, New York                          AMINI LLC
       June 21, 2021
                                                   /s/ Jeffrey Chubak
                                                   Avery Samet
                                                   Jeffrey Chubak
                                                   131 West 35th Street, 12th Floor
                                                   New York, New York 10001
                                                   (212) 490-4700
                                                   asamet@aminillc.com
                                                   jchubak@aminillc.com
                                                   Attorneys for Salvatore LaMonica, as
                                                   Chapter 7 Trustee
                                                      Hearing Date and Time: July 19, 2021, at 10:00 a.m.
                                                      Objection Deadline: July 12, 2021

Avery Samet
Jeffrey Chubak
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Attorneys for Salvatore LaMonica, as
Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 7

 ROCKYOU, INC.,                                    Case No. 19-10453 (SCC)

                         Debtor.

MOTION TO APPROVE SETTLEMENT AGREEMENT WITH McGUIREWOODS LLP

          Salvatore LaMonica, solely in his capacity as Chapter 7 Trustee (“Trustee”) of the estate

of the above-named Debtor, moves to approve the Settlement Agreement with McGuireWoods

LLP (“McGuireWoods”), annexed hereto as Exhibit 1, and states:

                                         JURISDICTION

          1.     The Court has subject matter jurisdiction to consider this motion under 28 U.S.C.

§ 1334(b). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O).

                                         BACKGROUND

          2.     On May 3, 2021, the Trustee commenced an adversary proceeding (No. 21-01121),

seeking to avoid and recover four payments made by the Debtor to McGuireWoods within 90 days

before the commencement of this case totaling $159,657.33, as preferences, pursuant to

Bankruptcy Code section 547(b) and 550(a).

          3.     McGuireWoods contends that it has a complete, paid new value defense as to the

first three payments, totaling $100,735.53, and has asserted additional defenses as to the balance.
        4.     The Trustee, through his special litigation counsel, and McGuireWoods, have

engaged in extensive negotiations concerning the avoidability of the subject payments and the

merits of asserted preference defenses.

        5.     Pursuant to the Settlement Agreement, McGuireWoods agreed to pay $45,000 to

the Trustee in full and final satisfaction of the preference claims and other claims that could have

been asserted in the adversary proceeding, subject to Court approval.

                      RELIEF REQUESTED AND BASIS THEREFOR

        6.     By this motion, the Trustee seeks an Order approving the Settlement Agreement,

pursuant to Rule 9019(a).

        7.     Rule 9019(a) provides that “On motion by the trustee and after notice and a hearing,

the court may approve a compromise and settlement.”

        8.     The relevant inquiry in determining whether to approve a proposed settlement is

whether it is fair and equitable in the best interests of the estate. In re Refco Inc., 505 F.3d 109,

119 (2d Cir. 2007) (“a bankruptcy court’s obligations is to determine whether a settlement is in

the best interests of the estate”); In re Iridium Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007)

(applying “fair and equitable” standard to Rule 9019(a) settlements); see also In re Enron Corp.,

No. 02-cv-8489, 2003 WL 230838, at *2 (S.D.N.Y. 2003) (“A bankruptcy court may approve a

settlement where the proposed settlement is both fair and equitable and in the best interests of the

estate”).

        9.     Settlements should only be rejected if they fall “below the lowest point in the

range of reasonableness.” In re Stone Barn Manhattan, 405 B.R. 68, 75 (Bankr. S.D.N.Y. 2009)

(citing In re W.T. Grant Company, 699 F.2d 599 (2d Cir. 1983)).
        10.     In determining if a proposed settlement is fair and equitable, the Second Circuit has

held that a court should consider the following interrelated factors:

                (1) the balance between the litigation’s possibility of success and
                    the settlement’s future benefits;

                (2) the likelihood of complex and protracted litigation, with its
                    attendant expense, inconvenience and delay, including the
                    difficulty in collecting on the judgment;

                (3) the paramount interests of the creditors, including each affected
                    class’s relative benefits and the degree to which creditors either
                    do not object to or affirmatively support the proposed
                    settlement;

                (4) whether other parties in interest support the settlement;

                (5) the competency and experience of counsel supporting, and the
                    experience and knowledge of the bankruptcy court judge
                    reviewing, the settlement;

                (6) the nature and breadth of releases to be obtained by officers and
                    directors; and

                (7) the extent to which the settlement is the product of arm’s length
                    bargaining.

Iridium, 478 F.3d at 462.

        11.     The relevant Iridium factors support approval of the Settlement Agreement. The

Trustee and his undersigned special litigation counsel have analyzed the potential avoidability of

the subject payments. Based on the analysis, the Trustee has determined that prosecution of the

subject preference cause of action would consume substantial time and costs to litigate and there

is meaningful risk that litigation would not yield a material net benefit to the estate, relative to that

provided under the proposed settlement. As such, the Trustee believes that the first and second

Iridium factors are satisfied.

        12.     The other Iridium factors also support approval of the Settlement Agreement. As

to the third, creditors will benefit from the value provided under the Settlement Agreement.
       13.     Finally, the Settlement Agreement is the product of good faith, extensive and arm’s

length bargaining by the parties. The Trustee has made the determination, following negotiations

and in his business judgment, that it is in the best interest of the Debtor’s estate to settle on terms

set forth in the Settlement Agreement.

       14.     Based on the foregoing, the Trustee submits that the Settlement Agreement’s terms

are fair, reasonable and in the best interests of the Debtor’s estate and creditors. Resolution of the

preference claim is founded on the exercise of the Trustee’s sound business judgment and is well

above the “lowest point in the range of reasonableness.” The Settlement agreement should

therefore be approved.

                                              NOTICE

       15.     Notice of this motion has been served upon all persons that have filed claims herein,

in accordance with Rule 2002(a)(3), all persons that have entered appearances herein and the

Office of the United States Trustee.

       16.     No prior request for the relief sought herein has been made to the Court or to any

other court.

       WHEREFORE, the Trustee requests that the Court approve the Settlement Agreement and

grant such other and further relief as it deems just and proper.


Dated: New York, New York                              AMINI LLC
       June 21, 2021
                                                       /s/ Jeffrey Chubak
                                                       Avery Samet
                                                       Jeffrey Chubak
                                                       131 West 35th Street, 12th Floor
                                                       New York, New York 10001
                                                       (212) 490-4700
                                                       asamet@aminillc.com
                                                       jchubak@aminillc.com
                                                       Attorneys for Salvatore LaMonica, as
                                                       Chapter 7 Trustee
